664 F.2d 666
UNITED STATES of America, Appellant,v.Robert C. THOMPSON, Appellee.
No. 81-1847.
United States Court of Appeals,Eighth Circuit.
Submitted Oct. 29, 1981.Decided Nov. 12, 1981.

Appeal from United States District Court for Eastern District of Arkansas; Elsijane Trimble Roy, U.S.D.C., Judge.


1
George W. Proctor, U. S. Atty., Kenneth F. Stoll, Chief Asst. U. S. Atty., Little Rock, Ark., on brief for appellant.


2
Leon B. Catlett, Catlett & Henderson, Little Rock, Ark., on brief for appellee.


3
Before BRIGHT and ARNOLD, Circuit Judge, and DAVIES, Senior District Judge.*

ORDER OF AFFIRMANCE

4
The United States appeals, under 18 U.S.C. § 3731, the ruling of the district court dismissing on grounds of collateral estoppel a ten-count indictment against defendant Robert C. Thompson.  We have reviewed the underlying facts, which are not in dispute, and the extensive discussion and analysis of principles of collateral estoppel applicable thereto as made in the opinion of the Honorable Elsijane T. Roy, District Judge.  We affirm the order dismissing the indictment on the basis of Judge Roy's well-reasoned opinion, reported at 517 F. Supp. 1214 (E.D.Ark.1981).  See Ashe v. Swenson, 397 U.S. 436, 90 S. Ct. 1189, 25 L. Ed. 2d 469 (1970).



*
 RONALD N. DAVIES, Senior District Judge, District of North Dakota, sitting by designation